Citation Nr: 0217054	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  99-07 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include ocular migraines.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to July 
1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 decision by the VA Regional 
Office (RO) in Roanoke, Virginia, which denied a claim of 
entitlement to service connection for chronic headaches.  In 
August 2000, the Board remanded the claim for additional 
development.  At that time, the Board determined that the 
issue was more accurately characterized as service 
connection for ocular migraines.  The issue was before the 
Board again in December 2001 at which time the Board 
rephrased the issue as service connection for an eye 
disorder, to include ocular migraines, based on the 
veteran's statements of record.  The Board also remanded the 
case to the RO for further development, to include VA 
ophthalmic and neurology examinations.  As indicated below, 
the veteran failed to report for VA examination and the RO 
decided the claim based on the evidence of record.  The RO 
has returned the case to the Board for further appellate 
review.


FINDING OF FACT

There is no competent medical evidence which demonstrates 
that the veteran's current eye disorder, diagnosed as a 
posterior vitreous detachment giving visual symptoms, is 
causally related to active service.


CONCLUSION OF LAW

An eye disorder, to include ocular migraines, was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. §§ 3.303(b), 3.655(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  VA has enacted regulations to implement 
the provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  These changes in law are 
potentially applicable to the claim on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Based upon review of the record, the Board finds that VA has 
met the duty to assist and notice requirements under the 
VCAA.  First, VA has a duty to notify a claimant of the 
information and evidence needed to substantiate a claim, and 
what part of the evidence is to be provided by the claimant 
and what part is to be provided by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 38 C.F.R. § 3.159(b)(1) (2002).  
See generally Quartuccio v. Principi, 16 Vet. App. 183, 186-
7 (2002).  As early as September 1998, the RO advised the 
veteran of the type(s) of evidence necessary to substantiate 
her claim.  Throughout the appeals process, the RO provided 
the veteran with a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC) advising her of 
the Reasons and Bases for denying her claim as well as the 
evidence obtained and reviewed in arriving at its 
determination.  The Board's December 2001 remand alerted her 
to the fact that the question as to whether a nexus existed 
between her current diagnosis and event(s) in active service 
was dispositive in this case.  By letter dated March 2002, 
the RO specifically advised the veteran that it was her 
responsibility ("What You Need To Do") to identify all VA 
and non-VA providers of treatment for her claimed eye 
disability.  The RO also advised the veteran that VA would 
undertake the responsibility of obtaining medical opinion on 
her behalf.

Second, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c)(2) (2002).  
On her Application for Compensation or Pension received in 
September 1998, the veteran filed a claim for service 
connection for "migraine/visual symptoms causing blurred 
vision and black spots 5/84."  At that time, she identified 
her service medical records (SMR's) as the only relevant 
treatment records.  The RO fulfilled its duty to assist as 
it pertains to obtaining the SMR's for her entire period of 
active duty service as well as her service in the Air Force 
Reserves.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  In 
September 1998, the RO advised her that she needed to 
provide evidence showing treatment for her claimed 
disability since her discharge from service, and that the 
best evidence would be statements from doctors who have 
treated her since discharge.  See 38 U.S.C.A. § 5103 (West 
Supp. 2001).  The veteran responded by submitting a script 
from the Ophthalmic Consultants of Tidewater, and advising 
the RO in November 1998 that she otherwise did not receive 
medical treatment following her discharge due to a lack of 
financial resources.  In March 2002, the RO again requested 
the veteran to identify all VA and non-VA providers of 
treatment for her claimed eye disability, and provided her 
with authorization forms to be returned to the RO if she 
desired VA assistance.  The veteran did not respond, and has 
not adequately identified any relevant treatment records 
which VA could obtain on her behalf.  See 38 U.S.C.A. 
§ 5103A(b)(1)(a) (West Supp. 2001).  See generally Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what it 
states, a duty to assist, not a duty to prove a claim).

Furthermore, in March 2002, the veteran was advised that VA 
would provide her with VA examination and, thereafter, issue 
a decision based on the evidence of record.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  By letters dated June 7, 2002 
and June 19, 2002, the veteran was scheduled for VA 
ophthalmology and neurology examination on July 9, 2002 and 
July 15, 2002, respectively.  These letters informed her 
that her failure to report would result in her claim being 
decided on the evidence of record, see 38 C.F.R. § 3.655(b) 
(2002), and that she should contact VA with any scheduling 
conflicts.  The veteran failed to show for her July 9, 2000 
examination, and another letter was sent that same day to 
reschedule this examination for July 25, 2002.  Thereafter, 
the veteran failed to report for her VA examinations 
scheduled on July 15, 2002 and July 25, 2002, and no good 
cause for failing to appear has been shown.  The Board also 
notes that the letters were sent to the veteran's last known 
address of record, and that the correspondences were not 
returned as non-deliverable.  Therefore, the Board must find 
that the veteran has failed to cooperate with VA's effort in 
obtaining evidence on her behalf, and the claim must be 
decided on the evidence of record.  38 C.F.R. § 3.655(b) 
(2002).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The duty to assist is not always a one-way street. If a 
[claimant] wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.")

Based upon the above, the Board further finds that, absent 
the veteran's cooperation, no reasonable possibility exists 
that any further assistance would aid the veteran in 
substantiating her claim.  VA has obtained all records 
identified by the veteran as relevant to her appeal, 
informed her, in specific terms, of what part of the 
evidence necessary to substantiate her claim was to be 
provided by herself and VA, and informed her of the 
consequences for failing to report for examination.  As the 
veteran has failed to cooperate with VA's request for 
examination, the Board has no choice but to proceed with an 
appeal based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2002). 

The veteran argues that she has an eye disorder, to include 
ocular migraines, which first manifested in service.  She 
describes her eye disorder as a chronic condition manifested 
by ocular migraines with visual symptoms that include fuzzy 
areas, white patches of light and black spots.  She recalls 
these symptoms occurred as early as 1980 when working as a 
radar operator.  She indicated that military doctors at 
Tyndall Air Force Base (AFB) and Camp O'Donnell in the 
Philippines misdiagnosed her symptoms as part of a 
psychological disorder, and attempted to treat her with 
Motrin and psychological counseling.  She became frustrated 
with her treatment, and stopped seeking medical help for 
awhile.  When stationed at Langley AFB, she mentioned the 
condition again at which time her military physician 
determined that her eyes were not properly adjusting from 
looking at a radar screen in the dark and then going into 
daylight.  She recalls being told by a doctor that her many 
years of sitting in front of a radar scope in a dark room 
had caused her eyes to become slow in dilating.  Post-
service, her problems continued but she did not seek medical 
help due to a lack of financial resources.  She indicated 
that a private ophthalmologist diagnosed her with ocular 
migraines.  She believes that her current symptoms result 
from her in-service duties of sitting in front of a 
radarscope.

Service medical records show that the veteran first 
presented with complaint of headaches in May 1980.  Her 
examination indicated an assessment of tension headaches.  
In June 1980, she complained of headaches and photophobia.  
At that time, she admitted to "much tension and stress" and 
desired a transfer from Florida to New York.  She was given 
an assessment of muscle tension headaches and photophobia 
with recommended treatment of shades, psychotherapy, 
Fiorinal and Tylenol.  She was diagnosed with 
hyperventilation syndrome in July 1980.  An ocular 
examination in November 1980 was unremarkable for ocular 
disease.  Thereafter, the veteran's February 1982 Air Force 
Reserve examination reflected denials of headache, eye 
trouble, or anxiety related symptoms.  Her physical 
examination indicated normal clinical evaluations of the 
eyes, neurological system and psyche.  

The veteran was next seen in February and March 1984 due to 
complaint of fainting spells, weakness, seeing spots, 2 
instances of brief left-sided visual loss and numbness of 
the left arm.  At this time, she admitted to increased 
pressure and anxiety which, she felt, were the cause of her 
symptoms.  She was also in her first trimester of pregnancy.  
An ocular examination in February 1984 indicated an 
impression of visual aura secondary to vasospasm involving 
optic radiations, and a diagnosis of "migraine equivalent."  
A March 1984 neurology consultation offered an impression of 
probable migraine aura.  An April 1984 mental health 
consultation offered an assessment of stress related 
symptoms.  In June 1984, she was denied a "humanitarian" 
statement due to an assessment of stress related symptoms in 
which her psychological factors were affecting her 
physiological disorder (migraine).

The veteran next presented to the emergency room in April 
1986 due to anxiety attacks manifested by shakiness, 
anxiousness, teariness and feeling "out of control."  She 
admitted to "[m]uch family stresses] with history of 
previous symptoms for which she was recommended to undergo 
biofeedback.  She was given an assessment of anxiety, 
prescribed Valium, and referred to the Mental Health Clinic 
(MHC) for consultation.  Her MHC consultation revealed that 
her anxiety symptoms, which also included hyperventilation, 
feeling nervous and trembling, occurred in her spouse's 
presence.  She then underwent biofeedback therapy and mental 
health counseling on a bi-weekly basis based on assessments 
of psychological factors affecting physical conditions, and 
marital problems.  Her biofeedback therapy was terminated in 
August 1986 at which time her diagnosis of psychological 
factors affecting physical conditions was deemed controlled.  
An ocular examination in October 1986 was significant only 
for an assessment of astigmatism.

At her separation examination in January 1987, the veteran 
reported a history of "Frequent or severe headache," 
"Dizziness or fainting spells," "Eye trouble," "Palpitation 
or pounding heart," "Frequent indigestion," "Depression or 
excessive worry," and "Nervous trouble of any sort."  She 
also admitted to receiving treatment for 
"nervousness/anxiety" in 1986.  The examiner elaborated on 
the veteran's history as follows:

"Glasses worn for two months to correct 
defective visual acuity, has 20/20 OU near and 
distant without correction
Severe headaches 1979 treated with Motrin, 
headaches occurred daily, were incapacitating, 
continued headaches for one year and 
eventually subsided, no recurrences, NCNS 
1986, episode of dizziness for 15 minutes, 
accompanied with 

heart palpitations, possibly stress related, 
treated in ER with Valium, NCNS
...
Frequent indigestion occasionally by stress, 
no treatment, occasional Mylanta NCNS"

Her separation examination report shows that her eyes, 
neurological system and psyche were clinically evaluated as 
normal.  A February 1987 clinical record noted that her in-
service condition of psychological factors affecting 
physical conditions was "presently stable."  

An April 1988 clinical record reflected complaint of 
hyperventilation symptoms, anxiety, chronic muscle tension 
and history of migraines.  She was again given diagnoses of 
psychological factors affecting physical conditions, and 
marital problems.  Further biofeedback therapy was 
recommended.

Thereafter, the record contains an appointment note from the 
Ophthalmic Consultants of Tidewater (OCT), dated in October 
1998, which states that the veteran was having a posterior 
vitreous detachment giving visual symptoms while on her 
computer, and that she had "ocular migraines causing same."

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty during a period of active 
service.  38 U.S.C.A. § 1131 (West 1991).  The claimant 
bears the burden to present and support a claim of benefits.  
38 U.S.C.A. § 5107(a) (West Supp. 2001).  In evaluating 
service connection claims, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Board shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).


VA has defined the concept of competency of evidence as 
follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

38 C.F.R. §3.159 (2002).

In this case, the veteran has been adamant in her assertion 
that she is seeking service connection for an underlying 
ocular disorder which causes ocular migraine type symptoms.  
She is not seeking service connection for migraine headaches 
per se, and believes that military physicians misdiagnosed 
and treated her for psychological problems in service.  Her 
service medical records indeed support her assertions that 
she manifested symptoms of headaches and visual 
disturbances.  However, these symptoms were diagnosed as 
acute and psychosomatic in nature.  Her ocular and 
neurologic examinations failed to detect an underlying 
ocular disease, and she was given normal clinical 
evaluations of her eyes, neurological system and psyche upon 
separation from active service.  She holds a current 
assessment of posterior vitreous detachment giving visual 
symptoms and/or "ocular migraines, but there is no competent 
evidence which establishes such a diagnosis in service or, 
alternatively, suggests that this current diagnosis is 
related to event(s) in active service.  Additionally, the 
veteran's statements on her February 1982 reserve 
examination and her January 1987 separation examination, 
which she certified as true and complete, weigh heavily 
against a finding of continuity of symptomatology.  See 
38 C.F.R. § 3.303(b) (2002).

In this case, the only evidence tending to show that the 
veteran's currently diagnosed ocular disorder is related to 
active service consists entirely of the veteran's statements 
of record.  Her personal belief that her ocular disorder had 
its onset in service is not supported by the evidence of 
record and, in any event, she is not competent to speak to a 
question involving medical diagnosis and/or fact.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. §3.159 (2002) (lay person not competent to speak 
to matters requiring training in the medical sciences).  
Furthermore, her recollections that a military examiner 
attributed her in-service symptoms to her duties as a radar 
scope person are insufficient to establish a nexus to 
service.  See Robinette v. Brown, 8 Vet. App. 69 (1995) (a 
layman's account of what a doctor purportedly said, filtered 
as it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to hold any probative 
value).  The October 1998 medical statement, while referring 
to vitreous detachment giving rise to visual symptoms, does 
not provide a nexus to her service.  

Based on this record, the Board finds that the preponderance 
of the evidence demonstrates that the claimed visual 
disturbances in service were acute in nature and stemmed 
from situational anxiety, as demonstrated by the in-service 
diagnoses, the 1984 and 1986 ocular examinations and the 
January 1987 separation examination.  There is no competent 
medical evidence which demonstrates that the veteran's 
current disorder of the eyes, diagnosed as a posterior 
vitreous detachment giving visual symptoms, is causally 
related to active service.  In so holding, the Board assigns 
more probative weight to the observations and findings of 
military examiners who are trained to detect and diagnose 
the existence of chronic disabilities.  The veteran's own 
lay diagnosis holds no probative value in this case.  
Espiritu, 2 Vet. App. 492 (1992).  The doctrine of the 
benefit of the doubt is not for application in this case.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

Service connection for an eye disorder, to include ocular 
migraines, is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

